Title: From George Washington to Major General Israel Putnam, 5 January 1777
From: Washington, George
To: Putnam, Israel



Dear General
Pluckemin [N.J.] January 5th 1777

Fortune has favord us in an attack on Princeton—General How advancd upon Trenton which we Evacuated on the Evening of the second of this instant and drew up the Troops on the Southside of the Mill Creek and continued in that position until dark, then march’t for Princeton which we reacht next morning by about Nine oClock—There was three Regiments Quarterd there of British Troops—which we Attackt and Routed—The number of the Killd wounded and taken prisoners amounts to about 5 or 600—We lost several Officers & about thirty privates—General Mercer is badly wounded if not mortally—After the Action we immediately march’t for this place—I shall remove from hence to Morristown—there shall wait a few days and refresh the Troops—during which time I shall keep a strickt watch upon the Enemies motions—They appear to be pannick struck and I am in some hopes of driveing them out of the Jerseys—It is thought advisable for you to march the Troops under your command to Cross[w]ix and keep a strick watch upon the Enemy upon that quarter—If the Enimy continue at Brunswick—you must act with great circumspection lest you meet with a surprise—As we have made two successful Attacks upon the Enemy—by way of surprise—they will be pointed with resentment and if there is any possibillity of retalliateing will Attempt it—You will give out your Strength to be twice as great as it is—Forward on all the Baggage and Scatterd Troops belonging to this division of the Army as soon as may be.
You will keep as many Spies out as You will See proper, a number of horsemen in the dress of the Country must be Constantly Kept going backwards & forwards for this purpose, and if you discover any motion of the enemy, which you Can depend upon and which you think of Consequence—Let me be informd thereof as soon as possible by Express. I am Dr General Your Most H.
